UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-7674
BERNARDO SEGUNDO CALLEJA,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Western District of Virginia, at Roanoke.
                  James C. Turk, District Judge.
                          (CR-86-28-R)

                  Submitted: December 20, 2001

                      Decided: January 9, 2002

  Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Bernardo Segundo Calleja, Appellant Pro Se. Thomas Jack Bondu-
rant, Jr., Assistant United States Attorney, Roanoke, Virginia, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. CALLEJA
                              OPINION

PER CURIAM:

   Bernardo Segundo Calleja seeks to appeal the district court’s order
denying his motion to unseal grand jury proceedings under Fed. R.
Crim. P. 6(e), and his motion to alter or amend the judgment under
Fed. R. Civ. P. 59(e). Calleja filed his motion to unseal grand jury
proceedings twelve years after we adjudicated his claims on appeal
from his criminal convictions. He sought the transcripts for the pur-
pose of obtaining information to support a motion under 28 U.S.C.A.
§ 2255 (West Supp. 2001). We find that Calleja’s action is civil in
nature. See United States v. Miramontez, 995 F.2d 56, 58 (5th Cir.
1993) (finding that sixty-day appeal period applies where defendant
sought disclosure of grand jury transcripts long after direct appeal
concluded to prepare post-conviction challenge to conviction). Thus,
we have jurisdiction over both orders. See Fed. R. App. P. 4(a)(1)(B),
4(a)(4)(A)(iv).

   We have reviewed the record and the district court’s order denying
the motion to unseal and find no abuse of discretion. See In re Grand
Jury Proceedings, 800 F.2d 1293, 1299 (4th Cir. 1986) (stating stan-
dard of review). We agree with the district court that Calleja failed to
articulate a particularized need for the transcripts. See Douglas Oil
Co. v. Petrol Stops Northwest, 441 U.S. 211, 218 (1979) (providing
standard). We also find no abuse of discretion in the denial of Calle-
ja’s Rule 59(e) motion. See Pac. Ins. Co. v. Am. Nat’l Fire Ins. Co.,
148 F.3d 396, 402-03 (4th Cir. 1998) (stating standard of review).
Accordingly, we affirm the district court’s orders. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                           AFFIRMED